                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


IN THE MATTER OF THE APPLILCATION OF

CLAIRE PRESTEL                                                              SPONSORING
                                                                            AFFIDAVIT
TO BE ADMITTED TO PRACTICE AS AN ATTORNEY



STATE OF NEW YORK              )
                               )ss:
COUNTY OF ERIE                 )

       CATHERINE CREIGHTON, ESQ., being duly sworn, deposes and says:

       1.    I reside at 47 Windsor Avenue, Buffalo New York 14209 and maintain an office for

the practice of law at 1103 Delaware Avenue, Buffalo New York 14209.

       2.    I am an attorney at law, admitted to practice in the State of New York, Second

Judicial Department, I was admitted to practice in the United States District Court for the

Western District of New York on the 14th Day of December, 1994.

       3.      I have known the petitioner in a professional context since we began working on

this case together in the summer of 2019, and under the following circumstances: Claire Prestel

is an Associate General Counsel of the Service Employees International Union (“SEIU”), whom

I also represent in this litigation as outside local counsel. The circumstances under which I know

her are professional and in the context of this case.

       4.      I know the following about the petitioner’s moral character and fitness to be

admitted to practice in the Court: Claire Prestel is a very well-respected and highly-regarded

union lawyer, and is a managing attorney an international labor union representing

approximately 2 million people. As reflected in her application, she is a member in good



                                                 -1-
standing of the Bars of The District of Columbia and the State of California and of the bars of

several federal courts. I have no hesitation at all in recommending her to be admitted to practice

pro hac vice before this Court.


                                             /s/ Catherine Creighton
                                             Signature of Sponsoring Attorney


Sworn to before me this 4th day of September, 2019


/s/ Lynn R. Chilelli
Lynn R. Chilelli
Notary Public
State of New York Qualified in Erie County
My Commission Expires 9/5/2021




                                                -2-
